Citation Nr: 0738998	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  04-05 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for loss of use of two 
digits on the left hand. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
December 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for major depression and for 
loss of use of the little and ring fingers on the left hand.

In his substantive appeal, the veteran indicated that he 
wanted a hearing at the RO before a traveling Veterans Law 
Judge (VLJ).  In response, the RO informed the veteran, by 
letter, that the hearing was scheduled for September 10, 
2007.  The veteran failed to report for the scheduled 
hearing.  Accordingly, the request for a hearing is deemed to 
have been withdrawn.  38 C.F.R. § 20.704(d) (2007).


FINDING OF FACT

The veteran's loss of use of two digits of the left hand 
existed prior to service and was not aggravated by service. 


CONCLUSION OF LAW

Loss of use of the two digits on the left hand existed prior 
to service and was not aggravated by active service.  38 
U.S.C.A. §§ 1110, 1111, 1153 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Pertinent Law and Regulations 

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

The veteran will be presumed to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
38 C.F.R. § 3.304(b) (2007).

Aggravation of a pre-existing condition may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).  In addition, the usual effects of medical 
and surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment . . . will not be considered service-connected 
unless the disease or injury is otherwise aggravated by 
service.  38 C.F.R. § 3.306(b)(1).

In sum, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) held that when no pre-existing condition is 
noted upon entry into service, the veteran is presumed to 
have been sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness by clear and 
unmistakable evidence that the veteran's disability was both 
pre-existing and not aggravated by service.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any increase 
in disability was due to the natural progress of the pre-
existing condition.  38 U.S.C. § 1153 (West 2002).  If this 
burden is met, then the veteran is not entitled to service-
connected benefits.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

II. Analysis

At that outset, the Board notes that the evidence clearly and 
unmistakably establishes that the veteran's disorder of the 
fingers of the left hand existed prior to service.  Although 
upon entrance into service, in October 1969, the veteran was 
found fit for physical training and no problems concerning 
his left hand were noted, the service medical reports and 
post service medical reports, along with the veteran's short 
period of service, establish that his disability existed 
prior to service.

In fact, a November 1969 service medical record indicates 
that the veteran received treatment for pain in the fourth 
and fifth digits of his left hand.  On the report, it was 
also noted that the veteran was born with both digits held 
together by the skin and that he had the fingers separated 
after birth.  The service medical records also noted that the 
veteran was having pain as a result of the surgery to 
separate his fingers.  A separate November 1969 service 
medical record shows that the veteran came to the doctor 
because of a lesion on his left hand, and that several days 
later the veteran returned to the doctor reporting that his 
hand hurt.  At that time, the doctor noted that the veteran's 
hand had hurt all of his life and noted the skin overlapping 
two fingers.  The diagnosis was a congenital web between the 
fourth and fifth digits of his left hand.  The disability was 
not incurred in the line of duty.  It existed prior to entry 
and was not aggravated by service.  Subsequent to the 
diagnosis of chronic dislocation of the two digits of the 
left hand, the veteran was discharged from service, as he was 
found unfit for duty.  It is also noted that post service 
medical reports dated in April 2003 note the veteran's birth 
defect when the veteran's fourth and fifth digits were webbed 
together.  In light of the foregoing, the Board finds that 
the evidence clearly and unmistakably demonstrates that the 
veteran's left hand disability existed prior to service. 

Thus, the next question before the Board is to decide whether 
the veteran's pre-existing left hand disorder was aggravated 
during service and, if so, whether the condition increased in 
severity beyond its natural progression.  As previously 
noted, preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a).

In this case, the evidence fails to show that the veteran's 
preexisting disorder was aggravated by service.  In this 
regard, the Board reiterates the veteran's relatively short 
period of service, in that he had active duty from October 
through December 1969.  Although the veteran complained of 
pain during this period and received treatment, there is no 
indication of record showing that his preexisting disorder 
increased in severity during service.  In fact, the military 
examiner found that the veteran's disability existed prior to 
service and was not aggravated therein.  Additionally, the 
record is void of any complaints of or findings associated 
with his left hand disability immediately after the veteran's 
separation from service.  The record shows that the first 
time the veteran sought treatment for his hand after service 
was April 2003.  At that time, the veteran experienced pain 
in his left arm and left hand.  He also stated that he had 
numbness in his hands and fingers at times.  The doctor then 
noted that the pain had been a long-standing problem stemming 
from a birth defect where the veteran's fourth and fifth 
digits of his left hand were webbed together.  The doctor 
noted that in infancy, the two fingers were surgically 
separated with placement of a skin graft between the two 
fingers.  The physician then prescribed Ibuprofen.  Given the 
aforementioned, the medical evidence establishes that the 
veteran's condition did not deteriorate while in service or 
after service.  The veteran did not seek treatment for his 
hand immediately following service and waited over 20 years 
to seek treatment.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) ("evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service.")  Id. at 1333. 

In any event, VA General Counsel has held that service 
connection may not be granted for a congenital or 
developmental defect.  See VAOPGCPREC 82-90; see also 38 
C.F.R. § 3.306 (2007).  Additionally, to the extent, if any, 
that the veteran's left hand disorder results from a 
congenital disease, the Board notes any such disease was not 
the result of any superimposed disease or injury.  As 
previously noted, the veteran had surgery on his hand in 
infancy and was only in service for three months before he 
was discharged.  Almost immediately after entering service, 
the veteran complained of the pain in his hand and the 
evidence of record shows that the pain was a result of the 
surgery and that he had experienced pain all of his life.  
There is no indication that the condition worsened in any way 
in the veteran's three-month period of service.  The 
veteran's appellate assertions to the contrary are of little 
or no probative value, as they are inconsistent with the 
objective evidence of record. 

The Board considered the applicability of "benefit of the 
doubt" doctrine; however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  
38 U.S.C.A. § 5107(b) (West 2002).  Rather, the evidence 
clearly and unmistakably establishes that the veteran's 
disorder existed prior to service, and establishes that the 
preexisting disorder was not aggravated therein.  Therefore, 
the claim for entitlement to service connection for loss of 
use of two digits on the left hand is denied. 

III. Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
that VA will request that the claimant provide any evidence 
in his possession that pertains to the claim.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in April 2003, prior to the 
initial adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate a claim for service connection. 

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of April 2003 stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him.  Finally, he was told to 
submit any medical records or evidence in his possession that 
pertained to the claim.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Regarding Dingess notice, element (1) is not at issue.  
Regarding elements (2), and (3), (current existence of a 
disability and relationship of such disability to the 
appellant's service), as discussed above, the veteran was 
notified of what was needed to substantiate the claim for 
service connection in the April 2003 letter.  The veteran was 
not provided with notice of elements (4) and (5) (degree of 
disability and effective date).

However, notwithstanding this lack of Dingess notice on 
elements (4) and (5), the Board determines that the veteran 
is not prejudiced, because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim.  As noted above, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate the claim for service connection in April 2003, 
prior to the initial adjudication of the claims.  Further, as 
discussed in detail above, a preponderance of the evidence is 
against the claim for service connection, and therefore any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records and VA treatment records.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).





ORDER

Entitlement to service connection for loss of use of two 
digits on the left hand is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


